DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 10 is drawn to functional descriptive material NOT claimed as residing on a non-transitory computer-readable medium.  Claim 10, while defining a computer-readable recording medium, does not define a “non-transitory computer-readable medium” and is thus non-statutory for that reason.  The examiner suggests amending the claim to embody the claim on a “non-transitory computer-readable medium” in order to make the claim statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/02584461).
Regarding Claim 1, LI et al discloses a speech processing method comprising: converting a user's spoken utterance comprising a voice command (the voice commands are processed through a voice-based assistant) (page 2, paragraph [0023]) into a user utterance text (the speech-to-text processing module 330 receives speech input (e.g., a user utterance captured in a voice recording) through the I/O processing module 328 or the speaker recognition module 340. In some embodiments, the speech-to-text processing module 330 uses various acoustic and language models to recognize the speech input as a sequence of phonemes, and ultimately, a sequence of words or tokens written in one or more languages) (page 6, paragraph [0054]); discovering a domain to which the user utterance text belongs and an intent of the user utterance text (intent deduction and named entity recognition in the user's speech input can be conducted either simultaneously or sequentially) by performing syntactic analysis or semantic analysis on the user utterance text (the context-free grammar that is used for the intent deduction needs to be updated to have the capability of understanding voice commands that uses these model-specific names and/or nicknames), and discovering at least one named entity as a result of recognizing a named entity included in the user utterance text (the natural language processing module of the digital home assistant locates the named entity recognition model of the recognized intent, and passes the text version of the user's speech input to it to obtain the recognized named entities in the input) (page 2, paragraph [0024]); determining whether the user's spoken utterance is a complete spoken utterance or an incomplete spoken utterance according to a result of discovering the domain, the intent, and the named entity (the user may say, "Let Slinky work." In this case, the natural language processor 332 may be able to correctly identify 
Regarding Claim 2, LI et al discloses a speech processing method, wherein the converting comprises converting, into the user utterance text (Interactions with a voice-based digital assistant (or other speech-based services, such as a speech-to-text transcription service) can also begin when a user presses an affordance (e.g., a button or icon) on a device in order to activate the digital assistant), the user's spoken utterance comprising a voice command for instructing operation of any one electronic 
Regarding Claim 3, LI et al discloses a speech processing method, wherein the discovering comprises discovering the domain designating a product type of an electronic device to be operated by the user, the intent indicating how the electronic device is to be operated, and the named entity comprising a noun or number having a unique meaning indicated in the user utterance text (the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request. For example, the user may say, "Let Slinky work." In this case, the natural language processor 332 may be able to correctly identify the actionable intent to be "turn on the air conditioner" based on the user input. According to the ontology, a structured query for a "turn-on-air-conditioner" domain may include parameters such as [Air Conditioner ID], [Time], [Temperature], [Energy Mode], and the like) (page 7, paragraph [0069]).
Regarding Claim 4, LI et al discloses a speech processing method, wherein the determining comprises: determining essential slots comprising a first slot related to the domain, a second slot related to the intent, and a third slot related to an amount-related named entity from the user utterance text (the ontology 360 is made up of actionable intent nodes and property nodes. Within the ontology 360, each actionable intent node is linked to one or more property nodes either directly or through one or more intermediate property nodes. Similarly, each property node is linked to one or more actionable intent nodes either directly or through one or more intermediate property 
Claims 10 and 11 are rejected for the same reason as claim 1.
Claim 12 is rejected for the same reason as claim 2.
Claim 13 is rejected for the same reason as claim 3.
Claim 14 is rejected for the same reason as claim 4.
Allowable Subject Matter
Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “determining a slot lacking a named entity among required slots in the user utterance text on the basis of a pre-established state table comprising a required slot in a user command text according to the domain and the intent, and a query text to be requested corresponding to the required slot” as recited in claim 5 and “determine a slot lacking a named entity among required slots in the user utterance text on the basis of a pre-established state table comprising a required slot in a user command text according to the domain and the intent, and a query text to be requested corresponding to the required slot” as recited in claim 15.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Mathias et al. (US 10/304,444) discloses a system capable of performing natural language understanding. (NLU) without the concept of a domain that influences NLU results.
Iwase et al. (US 2019/0371296) discloses an apparatus and a method that enable highly accurate intent estimation of a user utterance.
Lee et al. (US 2021/0158815) discloses a method and apparatus for remotely controlling an imaging apparatus.55. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672